JEAN SCOTT
v.
PAMELA MATHEWS
No. 08-143.
Court of Appeals of Louisiana, Third Circuit.
March 12, 2008.
Not designated for Publication
RALPH JERONE WILLIAMS, Attorney at Law, Lake Charles, LA, Counsel for Defendant/Appellant, Pamela Mathews.
MICHELLE D. BRADLEY, Attorney at Law, Lake Charles, LA, Counsel for Plaintiff/Appellee, Jean Scott.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
This court issued, sua sponte, a rule ordering the Defendant-Appellant, Pamela Mathews, to show cause, by brief only, why the appeal in this matter should not be dismissed as untimely. Appellant's response to the rule was due on February 25, 2008; however, this court did not received a response from Appellant. For the reasons given herein, we hereby dismiss the appeal.
This case involves allegations of domestic abuse made by Appellee, Jean Scott, and Appellant, who is the adult daughter of Appellee. On August 12, 2007, Appellee filed a petition for protection from abuse pursuant to La.R.S.46:2131, et seq. Appellant has allegedly harassed Appellee and subjected her to verbal and mental abuse. Appellant filed a reconventional demand accusing Appellee of harassing and physically abusing her.
The trial court issued a temporary restraining order against Appellant on August 15, 2007. The hearing for a preliminary injunction was originally scheduled for August 29, 2007, but it was later rescheduled for October 10, 2007. Appellant and her attorney failed to attend the hearing, and the trial court rendered judgment in favor of Appellee.
Louisiana Code of Civil Procedure Article 3612(C) provides, in pertinent part, that lain appeal from an order or judgment relating to a preliminary injunction must be taken, and any bond required must be furnished, within fifteen days from the date of the order or judgment." In the case at bar, the judgment granting the preliminary injunction was signed on October 10, 2007. As such, the delays for filing a motion and order for a devolutive appeal expired on October 25, 2007. However, the record reflects that the motion and order for appeal were not filed into the trial court's record until December 10, 2007. Therefore, we hereby dismiss this appeal as untimely.
APPEAL DISMISSED.